DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, it is unclear if “an engagement portion” recited in line 8 is a new engagement portion or a repeat of “an engagement portion” recited in line 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida et al. (US 9,022,798).
In regard to claim 1, Kida et al. discloses a housing 1 comprising:
a housing main body 2 configured to be fitted with a mating housing; and 
a cover 10 configured to be mounted to an end portion of the housing main body 2 from which an electric wire is drawn out and to cover the electric wire drawn out from the housing main body 2,
wherein the housing main body 2 includes a lock arm 4a for locking a protruding portion of the mating housing, and a release arm (between 4a and 4b) that swings when an operation portion 4b of the release arm is pressed to release a locking of the protruding portion and the lock arm 4a; and
wherein the cover 10 has a lock piece 16 that is interposed between the housing main body 2 and the operation portion 4b when the cover 10 is mounted to the housing main body 2 so as to restrict a swing of the release arm (col. 5, lines 4-11 and figures 10A and 10B).

In regard to claim 2, Kida et al. discloses a finger contact portion 6a is provided on the housing main body 2 at a side opposite to the operation portion 4b in a direction perpendicular to a fitting direction in which the housing main body 2 is fitted with the mating housing;
wherein an engagement portion 14a to be engaged with the finger contact portion 6a is provided on the cover 10; and
wherein the cover 10 is mounted to the housing main body 2 by being rotated toward a housing main body 2 around an engagement position 14a of the finger contact portion 6a and 

In regard to claim 3, Kida et al. discloses locking portions 6a to be locked with both side portions 14a of the cover 10 are provided on both side portions of the housing main body 2.

In regard to claim 4, Kida et al. discloses when an attachment portion 14 of the cover 10 is mounted to the housing main body 2, the attachment portion 14 does not protrude from an outer shape of the housing main body 2 in a front view of the housing main body 2.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
3/15/2021


/THO D TA/Primary Examiner, Art Unit 2831